EXHIBIT 10.4
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into as of July
31, 2008 (the “Effective Date”), by and between Information Systems Associates,
Inc., a Florida corporation (the “Company) and all successor corporate entities,
and William Gerhauser (the “Consultant”).  The Company and the Consultant are
hereinafter each referred to as a “Party” and collectively as the “Parties.”


Preamble


WHEREAS, the Consultant has been providing and is agreeable to continue
providing management related services to the Company for compensation as set
forth below in the Agreement; and


WHEREAS, the Company desires to confirm and formalize its relationship with
Consultant for its assistance.


NOW, THEREFORE, in consideration for the mutual obligations set forth below, the
sum of ten dollars ($10.00) and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties, intending to
be legally bound, hereby agree as follows:


1. Retention.  The Company confirms that since January 1, 2008 (the “Effective
Date”) Consultant has been providing services to it, including without
limitation those specified in paragraph 2 below, and Company hereby retains
Consultant, and Consultant agrees, to provide such services for the term of the
Agreement.


2. Consultant’s Duties.  Consultant’s duties have included and shall include
general management assistance in connection with such things as developing and
writing business plans; determining future business strategies; recruitment of
directors and employees; determining how the Company can best raise funds; and
looking for potential mergers and acquisitions.  In addition, the parties may
determine and agree on additional duties and responsibilities or change the
existing duties and responsibilities, as they may determine during the terms of
this Agreement.


3. Term. The Agreement shall remain in effect until September 1, 2008.


4. Compensation.  The Company shall pay Consultant 500,000 shares of common
stock (the “Shares”) of the Company that have not been registered under the
Securities Act of 1933, as amended (the “Act”) and the transferability and
resale of which Shares are restricted under the Act.


In addition to the foregoing payments, the Company shall pay for all
pre-approved, verifiable out-of-pocket expenses of Consultant incurred by it in
the course of performing services for the Company under this Agreement,
including without limitation legal fees and travel costs.  Consultant shall
obtain pre-approval from the Company and shall submit receipts to the
Company.  Company shall make reimbursement within 10 days of submission of
receipts by Consultant.


5. Shares.  Consultant represents and warrants that:


(a)  Consultant has acquired the Shares for investment purposes without a view
to resell or distribute the Shares.


(b)   Consultant will not affect any sale or other disposition of the Shares
except pursuant to an effective registration statement registering the Shares
under the Act or pursuant to an available exemption from registration including
pursuant to Rule 144 promulgated under the Act.


(c)  Consultant is an “accredited investor” as that term is defined under
Regulation D promulgated under the Act.


Consultant agrees that the Shares shall bear a restrictive legend to the effect
that transfer is prohibited except in transactions registered under the Act, or
pursuant to an available exemption from registration including pursuant to Rule
144 promulgated under the Act.


6. Status.  Consultant is an independent contractor of the Company and this
Agreement does not create any employment relationship.  Consultant is an
independent business entity and has absolute control over the actual performance
and results of its work.  Consultant is not relying on the Company, except to
the extent the Companies obligated hereunder.  Consultant acknowledges that
Consultant shall not be considered under the provisions of this Agreement, or
otherwise, as having any employee status with the Company for any reason,
including but not limited to, withholding taxes, social security and employment
contributions, payroll taxes, workman’s compensation insurance, or as being
entitled to participate in any plans, arrangements or distributions by the
Company pertaining to or in connection with any pension, stock, profit sharing,
life insurance or similar or other arrangement.


7. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior or contemporaneous representations, warranties, agreements and
understandings in connection therewith. This Agreement may be amended only by a
writing executed by all parties hereto.


8. Assignment.  Neither Party may assign this Agreement without the prior
written consent of the other.


9. Governing Law; Venue; Jurisdiction. This Agreement has been negotiated and is
being contracted for in the State of Florida.  It shall be governed by and
interpreted in accordance with the laws of the State of Florida, regardless of
any conflict-of-law provision to the contrary.  In any dispute arising out of or
connected with this Agreement, each party consents to the exclusive jurisdiction
of the courts of the State of Florida or the federal district court for Florida;
each party consents to the personal jurisdiction of such courts; and each party
waives any objection to personal jurisdiction or venue.


10. Attorney’s Fees.  If any legal action or other proceeding (including but not
limited to binding  arbitration) is brought for the enforcement of or to declare
any right or obligation under this Agreement or as a result of a breach, default
or misrepresentation in connection with any of the  provisions of this
Agreement, or otherwise because of a dispute among the parties hereto, the
prevailing party will be entitled to recover actual attorney’s fees (including
for appeals and collection  and including the actual cost of in-house counsel,
if any) and other expenses incurred in such action or proceeding, in addition to
any other relief to which such party may be entitled.


11. Authority.  The representatives of each Party executing this Agreement are
duly authorized to do so, and each party has taken all action required for valid
execution.


12. Notices.  Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid, or
by express mail service substantially equivalent to Federal Express, addressed
as follows:


 
 To Consultant:      William Gerhauser

 
       212 Piccadilly

                                                   London W1J9HG
 



 
 To ISA:               Information Systems Associates, Inc.

 
      1151 SW 30th Street, Suite E

 
      Palm City, Florida 34990

 
      Telephone: 772.403.2992 Ext. 11



13. Severability.  If a court of competent jurisdiction determines that any
clause or provision of this Agreement is invalid, illegal or unenforceable, the
other clauses and provisions of the Agreement shall remain in full force and
effect and the clauses and provisions which are determined to be void, illegal
or unenforceable shall be limited so that they shall remain in effect to the
extent permissible by law.


14. Counterparts and Facsimile.  This Agreement may be executed in any number of
identical counterparts, each of which may be deemed an original for all
purposes.  A fax, telecopy or other reproduction of this instrument may be
executed by one or more parties hereto and such executed copy may be delivered
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.


15. Benefit of Agreement.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties, jointly and severally,
their successors, assigns, personal representatives, estate, heirs and legatees.


16. Captions.  The captions in this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope of this Agreement
or the intent of any provisions hereof.


17. Number and Gender.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identify
of the Party or Parties, or their personal representatives, successors and
assigns may require.


18. Further Assurances.  The Parties hereby agree to act, execute, acknowledge
and deliver or cause to be done, executed, acknowledged or delivered and to
perform all such acts and deliver all such deeds, assignments, transfers,
conveyances, powers of attorney, assurances, stock certificates and other
documents, as may, from time to time, he required herein to effect the intent
and purpose of this Agreement.


19. Construction.  The language in this Agreement is a product of negotiations
and shall be construed as a whole according to its fair meaning, without
implying a presumption that its terms shall be more strictly construed against
either party as drafter of the document.


20. Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING INVOLVING THIS AGREEMENT
TO THE FULLEST EXTENT SUCH PARTY MAY LEGALLY AND EFFECTIVELY DO SO.


IN WITNESS WHEREOF, the parties have executed this agreement below as of the
date first set forth above.


Information Systems Associates, Inc.









    /s/ William Gerhauser                                          By     /s/
Joseph Coschera
William Gerhauser                                                  Joseph
Coschera, President





